Simmons, Justice.
M. B. Millen, for himself and as administrator de bonis non with the will annexed of Mary P. Harris, filed his bill against E. S. Howell. He alleged that, in his own right and as such administrator, he was the ownef of a certain lot of wild land, describing it; that the sheriff of Murray county, in which county the land lay, sold the land, under a fi. fa. for State and county taxes for 1885 against M. A. Bell as agent for Harris & Millen, on April 6,1886, to E. S Howell for sixty cents or some such sum; that the bid and costs with interest up to filing the bill ’amount to $5.50, and said bid and costs had been tendered Ilowell by complainant for the *654purpose of redeeming the land, but the tender was refused. The complainant renews in his bill, filed within two years of the sale, the tender of $5.50. The lot is valuable for farming and mineral uses and worth hundreds or even thousands of dollars. He prays that the sale be set aside; that Howell be compelled to accept the tender, execute a deed of release, etc.
On the trial, plaintiff' showed title in himself and as administrator, as alleged. Defendants admitted sale by the sheriff as alleged, and that defendant bought the land at said sale for sixty cents. Plaintiff" proved the tender to defendant after one year and within two years from the sale, and that defendant refused to accept the tender. Plaintiff showed that the land was given in for taxes for 1885 as wild land, and it was admitted that it was so given in by M. A. Bell, agent as aforesaid.
Plaintiff' closed, and defendant moved to dismiss the bill, because the tender was not made within one year after the sale, and because secs. 3 and 4 of the act of 1880 (acts of 1880 — 81, p. 45,) were unconstitutional as containing subject-matter not provided for in its caption. The motion was sustained on both grounds, and the bill dismissed. To this decision plaintiff excepted.
"We think the court was right in dismissing this petition, under the facts as they appear in this record. It appears from the record that this land was returned by the agent of Millen for taxes, in the county of Murray. Whenever lands are returned for taxes by the owner or his agent, and the taxes are not paid, it is the duty of the tax-collector to issue his execution against the owner of the lands for the taxes, and to sell the same. When they are thus returned, and are sold for the non-payment of taxes, the owner, under the code, §898, has one year in which to redeem them. If wild lands are unreturned, they are to be double-taxed, as other property unre*655turned, and if the taxes are not paid, execution is to be issued against the lands by the tax-collector, and they arc to he sold, and the owner of the lands then has two years in which to redeem them; and this is the difference where wild land is returned by the owner and where it is not returned by the owner. The third and fourth sections of the act of 1880 apply only to unreturned wild lands. Acts 1880-1, p. 45; code, §874 (b).
In this case, the record discloses that while this -was a lot of wild land, it was returned by the agent of the owner, and the execution for taxes was issued against the agent of the owner, and the land sold under that execution. The land having been returned for taxes and sold for the non-payment thereof, the owner had only one year in which to redeem, and when he failed to offer to redeem within the year, the court was right in dismissing his petition.
Judgment affirmed.